NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-5589-16T3


LEWIS STEIN,                             APPROVED FOR PUBLICATION

                                                February 6, 2019
     Petitioner-Appellant,
                                             APPELLATE DIVISION
v.

DEPARTMENT OF LAW & PUBLIC
SAFETY, NEW JERSEY RACING
COMMISSION,

     Respondent-Respondent.
____________________________________

           Argued January 23, 2019 – Decided February 6, 2019

           Before Judges Yannotti, Rothstadt and Natali.

           On appeal from the Department of Law & Public
           Safety, New Jersey Racing Commission.

           Lewis Stein, appellant, argued the cause pro se.

           George N. Cohen, Deputy Attorney General, argued
           the cause for respondent (Gurbir S. Grewal, Attorney
           General, attorney; Melissa Dutton Schaffer, Assistant
           Attorney General, of counsel; George N. Cohen, on
           the brief).

           Michael Vukcevich, Director of Legal Affairs,
           attorney for amicus curiae Darby Development, LLC.
      The opinion of the court was delivered by

YANNOTTI, P.J.A.D.

      Lewis Stein appeals from a final decision of the New Jersey Racing

Commission (Commission), which denied his petition for the adoption of an

administrative rule allowing New Jersey residents to place wagers with New

Jersey's Account Wagering System (AWS) while physically located outside the

State. He argues that the Off-Track and Account Wagering Act (the OTAWA

or the Act), N.J.S.A. 5:5-127 to -160, does not preclude such wagering. We

disagree and affirm.

                                      I.

      In 1998, the New Jersey voters approved an amendment to the New

Jersey Constitution, which authorized the Legislature to enact "by law, the

specific kind, restrictions and control of wagering on the results of live or

simulcast running and harness horse races conducted within or outside o f this

State." N.J. Const., art. IV, § 7, ¶ 2. Thereafter, the Legislature enacted the

OTAWA. See N.J.S.A. 5:5-127 to -160.

      The OTAWA authorizes the Commission to issue licenses to the New

Jersey Sports and Exposition Authority (Authority) to permit off -track

wagering at licensed off-track facilities.   N.J.S.A. 5:5-130(a).   "Off-track

wagering," is defined in the Act, as "pari[-]mutuel wagering at an off-track



                                                                       A-5589-16T3
                                      2
wagering facility as authorized under this act." N.J.S.A. 5:5-129. "Off-track

simulcasting" is "the simultaneous audio or visual transmission of horse races

conducted at in-State and out-of-State racetracks to off-track wagering

facilities and pari[-]mutuel wagering at those off-track wagering facilities on

the results of those races." Ibid.

      The OTAWA also authorized the Commission to issue a license to the

Authority to establish an AWS. N.J.S.A. 5:5-139(a). The Authority is defined

in the Act as the "account wagering licensee." N.J.S.A. 5:5-129. The Act

states that "account wagering" is "a form of pari[-]mutuel wagering in which

an account holder may deposit money in an account with the account wagering

licensee and then use the account balance to pay for pari[-]mutuel wagers by

the account holder." Ibid. The AWS is "the system through which account

wagers are processed." Ibid.

      The OTAWA permits New Jersey residents who are at least eighteen

years old to establish wagering accounts with the AWS. N.J.S.A. 5:5-142(a).

The Act also allows account holders to place wagers with the AWS without

having to be physically present at a New Jersey racetrack or New Jersey off-

track wagering facility. See N.J.S.A. 5:5-144(e). The account holder may

place wagers in person, by telephone, or through other electronic media such

as the internet. Ibid.



                                                                       A-5589-16T3
                                      3
      Lewis is a New Jersey resident who has established a wagering account

with the AWS. It appears that while on vacation in Massachusetts, Lewis

attempted to place a wager through his AWS account, but he was not permitted

to do so because he was not at that time physically located in New Jersey. On

August 18, 2016, Lewis wrote to the Commission and asserted that the Act

does not preclude him from placing account wagers through the AWS from

outside the State.   He requested that the Commission cease enforcing this

restriction on account wagering.

      On August 31, 2016, Frank Zanzuccki, the Executive Director of the

Commission, responded to Lewis's letter. He explained that "[a]lthough the

Act does not specifically prohibit New Jersey account holders from placing

wagers while they are outside New Jersey . . . the [L]egislative intent was to

create an intrastate wagering system."      Zanzuccki noted that since the

inception of account wagering in New Jersey, the Commission had "routinely

imposed" a condition on the Authority's account wagering license, which

precludes the Authority from "knowingly accept[ing] any wager from a New

Jersey resident account holder, where that account holder seeks to place such

wager while at a physical location outside New Jersey."

      In his letter, Zanzuccki also stated that in November 2015, the

Commission became aware of the availability of new technology that allows



                                                                      A-5589-16T3
                                      4
the Authority to identify the geographical source of an account wager.

Thereafter, the Commission imposed an additional condition on the Authority's

account wagering license, which requires the installation of "advanced geo -

location software and controls" in the AWS. Zanzuccki wrote that the purpose

of the software was to "ensure that only intrastate wagers are accepted by the

account wagering licensee consistent with the requirements of the Act."

      On February 23, 2017, Lewis filed a petition with the Commission for

rulemaking pursuant to N.J.S.A. 52:14B-4(f).      As noted, Lewis sought the

adoption of a rule permitting AWS account holders to place wagers with the

AWS while temporarily located outside the State. In the alternative, Lewis

asked the Commission to "declare" that is permissible for New Jersey resident

AWS account holders to open wagering accounts with account-wagering

systems operated in other states or nationally, for use while the account holder

is located outside of New Jersey.

      At its April 21, 2017 meeting, the Commissioner referred the matter for

further deliberations for an additional period, not to exceed ninety days. See

49 N.J.R. 1261(a) (May 15, 2017).          On May 15, 2017, the Commission

published notice of the petition in the New Jersey Register. See ibid.

      By letter dated July 14, 2017, Michael Vukcevich, Director of

Regulatory Affairs for Darby Development, LLC (Darby), commented on



                                                                         A-5589-16T3
                                       5
Stein's petition. He noted that Darby "manages the business affairs of the

[AWS], and also serves as management agent [for] the New Jersey

Thoroughbred Horsemen's Association, Inc." in its racing-related interests.

Vukcevich also noted that in December 2016, the Commission had authorized

the continuation of account wagering in 2017, but "as in prior years imposed a

prohibition against the accept[ance] of account wagers from resident account

holders while outside New Jersey."

      Vukcevich stated that Darby "continue[d] to maintain that this restriction

makes no sense legally or practically, and should be revisited as it [has a

negative impact upon] the business interests of the [AWS] and interest ed

industry participants." According to Vukcevich, because of the restriction,

many "of our patrons . . . establish[] permanent wagering accounts, through

out-of-state operators," and this "provides no benefit to our racing industry."

He stated that this has resulted in the loss of customers and revenues "which

would otherwise inure to the benefit of" the State.

      On July 18, 2017, John Hindman, Senior Vice President and General

Counsel of ODS Technologies, L.P., d/b/a TVG Network (TVG) wrote to the

Commission and joined in Darby's comments.            Hindman stated that TVG

provides the AWS with account wagering services.          He asserted that the

restriction on out-of-state access to the AWS causes customer frustration, and



                                                                        A-5589-16T3
                                        6
has resulted in significant business losses for the system. Hindman stated that

TVG is concerned that the "restriction unduly hinders New Jersey racing

interests from providing customers with a competitive product and customer

experience."

      At its meeting on July 19, 2017, the Commission considered Stein's

petition. Zanzuccki stated that the Commission had received legal advice in

executive session and, based on that advice, the petition should be denied. He

asserted that adoption of the proposed rule "would be inconsistent with

existing law[,] which requires" that the AWS "be an intra-state system only."

      Stein then addressed the Commission. He said no provision in the Act

prohibits account holders from placing wagers with the AWS while located

outside the State. Zanzuccki responded by stating that the Commission was

required to comply with the law, "as we know it and understand it."

Vukcevich also addressed the Commission. He said the Commission should

proceed with the rule-making process, since that would allow members of the

public and the racing industry to comment on the restriction.

      The Commission voted to deny the petition. By letter dated July 24,

2017, Zanzuccki informed Stein that the Commission had denied his petition

"based upon legal advice." Thereafter, the Commission published notice of its

action in the New Jersey Register. See 49 N.J.R. 2817(a) (Aug. 21, 2017).



                                                                       A-5589-16T3
                                       7
This appeal followed. We thereafter granted Darby's motion for permission to

appear as amicus curiae.

                                       II.

      On appeal, Stein argues that the Commission erred by denying his

petition. He contends the Commission has the authority under the OTAWA to

adopt a rule allowing account holders to place wagers with the AWS while the

account holders are located out of State.

      We note initially that appellate review of a final decision of an

administrative agency is limited. In re Stallworth, 208 N.J. 182, 194 (2011)

(quoting Henry v. Rahway State Prison, 81 N.J. 571, 579 (1980)). An agency's

final decision will be upheld "unless there is a clear showing that it is

arbitrary, capricious, or unreasonable, or that it lacks fair support in the

record." J.B. v. N.J. State Parole Bd., 229 N.J. 21, 43 (2017) (quoting In re

Herrmann, 192 N.J. 19, 27-28 (2007)).

      "In determining whether [an] agency['s] action is arbitrary, capricious, or

unreasonable," we consider:

            (1) whether the agency's action violates express or
            implied legislative policies . . .; (2) whether the record
            contains substantial evidence to support the findings
            on which the agency based its action; and (3) whether
            in applying the legislative policies to the facts, the
            agency clearly erred in reaching a conclusion that
            could not reasonably have been made on a showing of
            the relevant factors.

                                                                         A-5589-16T3
                                        8
            [In re Stallworth, 208 N.J. at 194 (quoting In re
            Carter, 191 N.J. 474, 482-83 (2007)).]

      When considering these criteria, the court must give "substantial

deference to the agency's expertise and superior knowledge of a particular

field." In re Herrmann, 192 N.J. at 28 (citing In re License Issued to Zahl, 186
N.J. 341, 353 (2006); Brady v. Bd. of Review, 152 N.J. 197, 210 (1997);

Greenwood v. State Police Training Ctr., 127 N.J. 500, 513 (1992)). We are

not bound, however, "by [an] agency's interpretation of a statute or its

determination of a strictly legal issue." Lavezzi v. State, 219 N.J. 163, 172

(2014) (alteration in original) (quoting Norfolk S. Ry. Co. v. Intermodal

Props., LLC, 215 N.J. 142, 165 (2013)).          We review an agency's legal

conclusions de novo. Ibid.

      It is well-established that the court's role in interpreting a statute is to

ascertain the intent of the Legislature, and the best indicator of legislative

intent is the language of the statute. DiProspero v. Penn, 183 N.J. 477, 492

(2005) (citing Frugis v. Bracigliano, 177 N.J. 250, 280 (2003)). We must give

the statutory language its "ordinary meaning and significance." Ibid. (citing

Lane v. Holderman, 23 N.J. 304, 313 (1957)). "If the [statute's] plain language

leads to a clear and unambiguous result, then [the] interpretative process is

over." Spade v. Select Comfort Corp., 232 N.J. 504, 515 (2018) (quoting

Johnson v. Roselle EZ Quick LLC, 226 N.J. 370, 386 (2016)).

                                                                         A-5589-16T3
                                        9
     As noted, Stein argues that the OTAWA does not expressly prohibit

account holders from placing wagers with the AWS from locations outside of

New Jersey. We disagree. The Act provides, "[a] person shall not place an

account wager from within this State except in accordance with this act

through the account wagering licensee, and no entity, other than the account

wagering licensee, shall accept an account wager from a person within this

State." N.J.S.A. 5:5-142(a) (emphasis added). The Act further provides that

"[a]ll persons accepting account wagers on behalf of the account wagering

licensee shall do so at a location within this State."    N.J.S.A. 5:5-142(l)

(emphasis added).

     We are convinced that these statutory provisions make clear the

Legislature intended to limit the placement and acceptance of account wagers

from account holders who are "within this State." The repeated use of the

phrase "within this State" in N.J.S.A. 5:5-142(a) and (l) shows that the

Legislature intended to establish an account wagering system, conducted

within this State, by New Jersey resident account holders who are physically

present here.   The Commission correctly determined that the Legislature

intended the AWS to be an "intra-state" system of wagering.

     Furthermore, as Zanzuccki explained in his letter to Stein dated August

31, 2016, the Commission has followed this interpretation of the Act



                                                                     A-5589-16T3
                                     10
consistently since the establishment of the AWS. An agency's interpretation of

a statute is not binding on the court, but it is entitled to "substantial deference"

where, as here, "the Legislature has entrusted the agency with" responsibility

for the statute's enforcement. See Miah v. Ahmed, 179 N.J. 511, 524 (2004)

(citing Matturri v. Bd. of Trs. of the Judicial Ret. Sys., 173 N.J. 368, 381

(2002)).

      Darby argues, however, that other provisions of the Act indicate that the

Legislature never intended to bar New Jersey resident account holders from

placing wagers with the AWS while physically located outside the State. In

support of this argument, Darby cites N.J.S.A. 5:5-144, which states that an

"account wagering licensee may accept account wagers only from" New Jersey

residents and "only" in the following manner:

            a. The account wager shall be placed directly with the
            account wagering licensee by the holder of the
            wagering account.

            b. The account holder placing the account wager shall
            provide the licensee with the correct personal
            identification number of the holder of the wagering
            account.

            c. A licensee may not accept an account wager, or
            series of wagers, in an amount in excess of funds on
            deposit in the wagering account of the holder placing
            the wager. . . .

            d. Only the holder of the wagering account shall place
            an account wager. Unless otherwise approved by the

                                                                           A-5589-16T3
                                        11
            [C]omission, no person, corporation or other entity
            shall directly or indirectly act as an intermediary,
            transmitter or agent in the placing of wagers for a
            holder of a wagering account; provided, however, that
            the use of credit or debit cards specifically approved
            by the licensee or the use of checks, money orders or
            negotiable orders of withdrawal or the use of
            telephonic, computer or electronic means by the
            account holder to place such wagers shall not be
            prohibited.

      The conditions in N.J.S.A. 5:5-144 are, however, not the only conditions

established for the placement of account wagers with the AWS. As we have

explained, N.J.S.A. 5:5-142(a) provides that account holders may only place

wagers "from within this State." Moreover, N.J.S.A. 5:5-142 requires account

holders to be New Jersey residents, who are at least eighteen years old, and

establishes other conditions for the establishment of wagering accounts.

      Darby also cites N.J.S.A. 5:5-142(k), which states: "For the purposes of

this act and notwithstanding any other law to the contrary, all messages o r

orders to place account wagers received by the licensee on behalf of a

participating permit holder shall be deemed made to a place within this State."

Darby interprets this statute to mean that any account wager placed by an

account holder while located outside New Jersey will be deemed to have been

"made to a place within this State."

      The statute does not, however, refer to wagers by account holders. It

refers to "wagers received by the licensee on behalf of a participating permit

                                                                       A-5589-16T3
                                       12
holder." See ibid. As noted previously, under the OTAWA, the licensee is the

Authority. N.J.S.A. 5:5-129. In addition, the Act defines the term "permit

holder" as "the holder of an annual permit to conduct a horse race meeting

issued by the [C]ommission." Ibid. Therefore, N.J.S.A. 5:5-142(k) applies to

a limited category of wagers, and cannot be interpreted as a declaration that all

wagers placed by account holders while located outside New Jersey are

deemed to have been "made to a place within this State."

      In responding to Stein's appeal, the Attorney General also notes that the

OTAWA should be interpreted in accordance with relevant provisions of

federal law, including the Interstate Horseracing Act of 1978 (IHA), 15 U.S.C.

§§ 3001 to 3007. The IHA was enacted "to regulate interstate commerce with

respect to wagering on horseracing, in order to further the horseracing and

legal off-track betting industries in the United States." 15 U.S.C. § 3001(b).

Among other things, the IHA provides that the states "have the primary

responsibility for determining what forms of gambling may legally take place

within their borders." 15 U.S.C. § 3001(a)(1).

      The IHA also provides that: "in the limited area of interstate off-track

wagering on horseraces, there is a need for Federal action to ensure states will

continue to cooperate with one another in the acceptance of legal interstate




                                                                         A-5589-16T3
                                       13
wagers." 15 U.S.C. § 3001(a)(3). The IHA defines an "interstate off-track

wager" as

            a legal wager placed or accepted in one State with
            respect to the outcome of a horserace taking place in
            another State and includes pari-mutuel wagers, where
            lawful in each State involved, placed or transmitted by
            an individual in one State via telephone or other
            electronic media and accepted by an off-track betting
            system in the same or another State, as well as the
            combination of any pari-mutuel wagering pools[.]

            [15 U.S.C. § 3002(3).]

Thus, under the IHA, a legal wager may be placed in one state via telephone or

other electronic media, and accepted by the off-track betting system in another

state if the wagering is "lawful in each [s]tate involved," see ibid., and the

consent required under 15 U.S.C. § 3004 is obtained.

      The IHA therefore allows New Jersey to authorize account holders to

place wagers with the AWS while physically located outside New Jersey if the

state where the wager is placed permits such wagering.       However, in the

OTAWA, the Legislature chose to establish an intra-state account wagering

system, which is available only to qualifying New Jersey residents when they

are physically located in this State.

      By doing so, the Legislature relieved the Authority of the responsibility

for determining whether an account holder is placing the wager from a stat e

where such wagering is legal. In view of the number of states from which

                                                                       A-5589-16T3
                                        14
such wagers could be placed, the Legislature's decision to establish an intra-

state system of account wagering was reasonable.

      As noted previously, in his petition, Stein asked the Commission to

declare that it is the policy of this State that New Jersey residents may open

wagering accounts with account-wagering systems in other states or nationally,

which the account holders can use while located outside of New Jersey. The

Commission did not expressly discuss this request, and on appeal Stein has not

presented any arguments specifically addressing this issue. Suffice it to say,

however, there is no provision in the OTAWA which supports the declaration

of such a policy.

      We accordingly conclude that the Commission did not err by denying

Stein's petition for rulemaking. The Commission's determination that New

Jersey's AWS is an intra-state system, available only for wagering by New

Jersey residents while located within this State, is consistent the relevant

provisions of the OTAWA.       The Commission's decision is not arbitrary,

capricious, or unreasonable.

                                     III.

      Stein further argues that if the OTAWA is interpreted to preclude

account holders from placing wagers with the AWS while located outside of




                                                                      A-5589-16T3
                                     15
New Jersey, the Act violates the Commerce Clause of the United States

Constitution. Again, we disagree.

      "It has long been accepted that the Commerce Clause not only grants

Congress the authority to regulate commerce among the States, but also

directly limits the power of the States to discriminate against interstate

commerce." New Energy Co. of Ind. v. Limbach, 486 U.S. 269, 273 (1988)

(citing Hughes v. Oklahoma, 441 U.S. 322, 326 (1979); H. P. Hood & Sons,

Inc. v. Du Mond, 336 U.S. 525, 534-35 (1949); Welton v. Missouri, 91 U.S.
275 (1876)).    "This 'negative' aspect of the Commerce Clause prohibits

economic protectionism–that is, regulatory measures designed to benefit in-

state economic interests by burdening out-of-state competitors." Id. at 273-74

(citing Bacchus Imports, Ltd. v. Dias, 468 U.S. 263, 270-73 (1984); H. P.

Hood & Sons, 336 U.S. at 532-33; Guy v. Baltimore, 100 U.S. 434, 443

(1880)).

      "[I]n all but the narrowest circumstances, state laws violate the

Commerce Clause if they mandate 'differential treatment of in-state and out-of-

state economic interests that benefits the former and burdens the latter.'"

Granholm v. Heald, 544 U.S. 460, 472 (2005) (quoting Or. Waste Sys., Inc. v.

Dep't of Envtl. Quality of Or., 511 U.S. 93, 99 (1994)). However, "[w]here [a]

statute regulates evenhandedly to effectuate a legitimate local public interest,



                                                                        A-5589-16T3
                                      16
and its effects on interstate commerce are only incidental, it will be upheld

unless the burden imposed on such commerce is clearly excessive in relation to

the putative local benefits." Philadelphia v. New Jersey, 437 U.S. 617, 624

(1978) (quoting Pike v. Bruce Church, Inc., 397 U.S. 137, 142 (1970)). "The

crucial inquiry, therefore, must be directed to determining whether [the statute]

is basically a protectionist measure, or whether it can fairly be viewed as a law

directed to legitimate local concerns, with effects upon interstate commerce

that are only incidental." Ibid.

         Applying these principles, we conclude that the OTAWA does not

violate the Commerce Clause. The OTAWA neither regulates nor attempts to

regulate off-track betting systems operated by other states or similar

nationwide wagering websites. Rather, the OTAWA regulates the AWS and

off-track wagers placed by New Jersey residents with New Jersey's account

wagering system.

         The OTAWA is not a protectionist measure, and it is directed solely to

legitimate local concerns.         If the OTAWA has an effect on interstate

commerce, it is incidental and the resulting burden is not "clearly excessive"

when considered in light of the benefits of establishing an AWS that is

available to New Jersey residents for wagering while they are located in this

State.



                                                                         A-5589-16T3
                                         17
Affirmed.




                 A-5589-16T3
            18